Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The claimed feature directed to wherein the partition flag equal to 1 indicates that the current coding unit is partitioned into the plurality of the sub-groups, and the partition flag equal to 0 indicates that the current coding unit is not partitioned into the plurality of the sub-groups, 2Application No. 16/881,786Docket No. 6769-0001CON wherein, in response to the partition flag equal to 1, a number of the sub-groups resulting from partitioning the current coding unit is adaptively determined based on a size of the current coding unit, wherein, in response to the current coding unit with the partition flag equal to 1, coefficients of the current coding unit is scanned using a first scan order among a plurality of scan orders pre-defined in a decoding apparatus, and wherein, in response to the current coding unit with the partition flag equal to 0, the coefficients of the current coding unit is scanned using a second scan order among the plurality of the scan orders pre-defined in the decoding apparatus, along with the other limitations, is not taught or suggested by the prior art. 
	The closest prior art U.S. Patent Application Publication No. 2012/0106646 to Cammas et al. (hereinafter "Cammas") in paragraph [0166]describes "information on partitioning". However, Cammas does not disclose wherein the partition flag equal to 1 indicates that the current coding unit is partitioned into the plurality of the sub-groups, and the partition flag equal to 0 indicates that the current coding unit is not partitioned into the plurality of the sub-groups, 2Application No. 16/881,786Docket No. 6769-0001CON wherein, in response to the partition flag equal to 1, a number of the sub-groups resulting from partitioning the current coding unit is adaptively determined based on a size of the current coding unit, wherein, in response to the current coding unit with the partition flag equal to 1, coefficients of the current coding unit is scanned using a first scan order among a plurality of scan orders pre-defined in a decoding apparatus, and wherein, in response to the current coding unit with the partition flag equal to 0, the coefficients of the current coding unit is scanned using a second scan order among the plurality of the scan orders pre-defined in the decoding apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485